statutory rights to a speedy trial, moving the robbery case out of a judicial
                    department where he had received favorable pretrial rulings, and allowing
                    the State to circumvent unfavorable pretrial rulings. 2
                                 "A writ of mandamus is an extraordinary remedy, and
                    therefore, the decision to entertain the petition lies within our discretion.
                    Such a writ is available only to compel the performance of an act which
                    the law especially enjoins as a duty resulting from an office, trust or
                    station."   Winkle   V.   Foster, 127 Nev. , 269 P.3d 898, 899 (2011)
                    (citation and internal quotation marks omitted). "[It] will not lie to control
                    discretionary action, unless discretion is manifestly abused or exercised
                    arbitrarily or capriciously."     Round Hill Gen. Improvement Dist. v.
                    Newman, 97 Nev. 601, 603-04, 637 P.2d 534, 536 (1981) (citation omitted);
                    see also State v. Eighth Judicial Dist. Court (Armstrong), 127 Nev. ,
                         267 P.3d 777, 780 (2011) (defining manifest abuse and arbitrary or
                    capricious exercise of discretion in context of mandamus). And it will not
                    issue if the petitioner has a plain, speedy, and adequate remedy in the
                    ordinary course of the law. NRS 34.170. "Petitioner[ ] cardies] the
                    burden of demonstrating that extraordinary relief is warranted."            Pan v.
                    Eighth Judicial Dist. Court, 120 Nev. 222, 228, 88 P.3d 840, 844 (2004).
                                 We conclude that petitioner has failed to demonstrate that
                    extraordinary relief is warranted. Petitioner did not demonstrate in the
                    district court that all of the detective's testimony about the handwriting

                          2Petitioner has previously challenged the dismissal of the robbery
                    case in an original petition for a writ of mandamus, see Brown v. Eighth
                    Judicial Dist. Court, Docket 62619 (Order Granting Petition in Part,
                    March 13, 2013), and again in an appeal from a district court order
                    granting the State's motion to dismiss that case, see Brown v. State,
                    Docket No. 63065 (Order of Affirmance, October 17, 2013).

SUPREME COURT
        OF
     NEVADA
                                                          2
(0) 1947A    efil




                                                                                 Lr.satscu' '    .
                    exemplars was hearsay and did not fall within an exception to the hearsay
                    rule, see Rugamas v. Eighth Judicial Dist. Court, 129 Nev. „ 305
                    P.3d 887, 893 (2013) (the exclusion of hearsay in grand jury proceedings is
                    subject to the statutory hearsay exceptions), or that none of the detective's
                    testimony describing the collection of handwriting exemplars was legal
                    evidence, see NRS 172.135(2) (the grand jury can only receive legal
                    evidence); therefore, he has not demonstrated that the district court
                    manifestly abused its discretion by denying his pretrial habeas petition,
                    see Rugamas, 129 Nev. at 305 P.3d at 895-96 (a district court
                    manifestly abuses its discretion by denying a pretrial habeas petition
                    when there is no legal evidence to satisfy the elements of the charged
                    offenses in a challenged indictment). And petitioner has not demonstrated
                    that the district court manifestly abused its discretion by finding that the
                    manner by which the State consolidated its cases did not rise to a level of
                    prejudice and violation of speedy trial rights that would warrant
                    dismissal. See NRS 178.556(1) (speedy trial rule); Thompson v. State, 125
                    Nev. 807, 811-13, 221 P.3d 708, 711-12 (2009) (dual prosecutions rule);
                    State v. Lamb, 97 Nev. 609, 611, 637 P.2d 1201, 1202 (1981) ("Conscious
                    indifference is a factual determination."); Brown, Docket No. 63065 (Order
                    of Affirmance, October 17, 2013) (discussing constitutional speedy-trial
                    analysis in the context of petitioner's case). Accordingly, we
                                  ORDER the petition DENIED.



                                            Pickering



                    Parraguirre                                Saitta

SUPREME COURT
        OF
     NEVADA
                                                          3
(0) 1947A    eet,
                 cc: Hon. Elizabeth Goff Gonzalez, District Judge
                      Bush & Levy, LLC
                      Oronoz & Ericsson
                      Attorney General/Carson City
                      Clark County District Attorney
                      Eighth District Court Clerk




 SUPREME COURT
          OF
        NEVADA
                                                    4
1,0.1   94Th 0